                       Case
                         Case
                            7:19-cv-01098-NSR
                               7:19-cv-01098 Document
                                               Document
                                                      2 4Filed
                                                            Filed
                                                               02/05/19
                                                                  02/06/19Page
                                                                            Page
                                                                               1 of1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                   SOUTHERN DISTRICT OF NEW YORK


                  CHANTELLE OKARTER,                                  )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(.~)                             )
                                                                      )
                                 V.                                           Civil Action No.
                                                                      )
    CITY OF MOUNT VERNON and DEBORAH                                  )
   REYNOLDS as Comptroller of the City of Mount
                                                                      )
                  Vernon,
                                                                      )
                                                                      )
                           Defendant(.~)                              )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                            Deborah Reynolds, Comptroller
                                            City of Mount Vernon
                                            1 Roosevelt Square N
                                            Mt Vernon, NY 10550



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                            Joseph DeGiuseppe, Jr., Esq.
                                            Bleakley Platt & Schmidt, LLP
                                            One North Lexington Avenue, 7th Floor
                                            White Plains, NY 10601


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the comi.



                                                                                 CLERK OF COURT


Date:        2/6/2019
                 redacted                                                                /s/ P. Canales
                                                                                            Signature of Clerk or Deputy Clerk
                         Case
                           Case
                              7:19-cv-01098-NSR
                                 7:19-cv-01098 Document
                                                 Document
                                                        2 4Filed
                                                              Filed
                                                                 02/05/19
                                                                    02/06/19Page
                                                                              Page
                                                                                 2 of2 2of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ; or

           0 I returned the summons unexecuted because                                                                             ; or

           0 Other (.~pecifj,J:




           My fees are$                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of pe1jury that this information is true,



 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


 Additional information regarding attempted service, etc:
